Murray, C. J.,
delivered the of the Court.—Burnett, J., and Terry, J., concurring.
This was an action on the case, brought by the owner of a ferry, licensed under the act of 1855, against the defendants, for running a ferry-boat without a license, within one mile of the plaintiffs’ ferry.
The eighteenth section of the act provides that any person who shall run a ferry, for compensation, without having first obtained a license, shall be deemed guilty of a misdemeanor, and *129shall be punished by a fine, not exceeding five hundred dollars. The sixth section provides that no ferry, or toll-bridge, shall be established within one mile, immediately above or below a regularly established ferry, or toll-bridge, unless it be required by the public convenience, etc.
It is contended that this section confers on the party an exclusive privilege, and that he may maintain a civil action against any one who intrudes upon or injures the franchise.
This is not the true operation of the statute; it confers only a limited right upon the party, for the protection of which provision is made by indictment. Where a new right is introduced by statute, the party complaining of its violation is confined to the statutory remedy, so far as the Courts of Common Law are concerned. If, however, the right existed at common law, the remedy provided by statute is merely cumulative. See Long v. Scott, 1 Blackford, 405; Almy v. Harris, 5 Johns., 175; Shorter et al. v. Smith et al., 9 Georgia, 517; People v. Crycroft, 2 Cal., 243.
Ferry-privileges are created by statute of this State, and no remedy by an action on the ease is given. Our conclusion is strengthened, by the fact that the former act, providing a remedy by a civil action, has been repealed.
We do not wish to be understood as deciding that the party aggrieved may not resort to a Court of Chancery for relief; for, under the decision of this Court, in the case of Norris v. The Farmers’ and Teamsters’ Company, decided October Term, 1856, that right is directly affirmed.
Judgment reversed.